Citation Nr: 1409748	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-49 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation for that disability, effective February 27, 2009-the date on which the Veteran filed for service connection.  The Veteran timely appealed the assigned evaluation for that disability.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2012; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran submitted an undated private audiological examination with his claim for service connection.  The Board notes that it is also not able to discern who performed that test.  On remand, the Veteran should be asked to provide information regarding the date of examination and the name of the examination provider, so that VA may appropriate determine whether the Maryland CNC speech discrimination test was used during that examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).

With regards to the Veteran's August 2010 private audiological examination, it appears that the private audiologist stated in a December 2010 letter that the speech discrimination test used in the August 2010 examination was the C.I.D. Auditory Test W-22-it appears therefore that that examination is not valid for rating purposes, as the test does not use the appropriate Maryland CNC speech discrimination test, as required by VA regulations.  See 38 C.F.R. § 4.85(a).  

On remand, however, VA should attempt to clarify with the private audiologist, B.C., whether her letter was correct that she, in fact, did not use the Maryland CNC speech discrimination test when she performed the August 2010 audiological examination.  See Savage, supra.

Also, in his July 2012 hearing, the Veteran appeared to indicate that he had two audiometric tests done since his November 2010 VA audiological examination.  The Board notes that only a March 2012 VA examination is of record.  Thus, it appears that there are outstanding audiological records; on remand, the Veteran should be asked to provide the names of any and all private and VA treatment providers for his bilateral hearing loss since February 2009, and any identified records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the Veteran's March 2012 VA examination is not adequate for two reasons; first, the VA examiner noted that he did not review the claims file.  Second, in his July 2012 hearing, the Veteran indicated that he struggled understanding higher-ranged voices, particularly women's voices.  The March 2012 examiner does not address this fact in his examination report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board therefore finds that the examination is not adequate at this time, and a new VA examination should be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral hearing loss, which is not already of record, particularly since February 2009.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Confirm with the Veteran's August 2010 private audiologist, B.C., whether the Maryland CNC test was used in the audiometric testing completed in August 2010, and confirm that the December 2010 letter is correct that the speech discrimination test was not Maryland CNC.  If confirmation cannot be established and further inquiry with regards to any private audiological examination as to this issue would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be so notified.

3.  Ask the Veteran for information regarding the date of examination and the provider of the private examination he submitted with his claim in February 2009.  After such information has been provided, confirm with that provider whether the Maryland CNC test was used in the audiometric testing.  If confirmation cannot be established and further inquiry with regards to any private audiological examination as to this issue would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be so notified.

4.  Schedule the Veteran for a VA audiologic examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  

That examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  The examiner should specifically discuss the Veteran's lay statements that he cannot understand higher-pitched, particularly women's, voices.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of his bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


